(D®\lO)U'l-h())l\)-\

NNNNNNNNN_\_\_\_\_\_\_\_\_\_\
CD\|CDO'|-l>(.»)l\)-\O(D®\IC)UTLWN-\O

/
_\/_ men _" escaon

ENTERED "' seRveooN
COUNSEUPAR`|'lSS OF RECORD

 

 

DEC l 0 2018

 

 

 

CLERK US DlSTRlCT COURT
DlSTRlCT OF NEVADA
BY! DEPUTY

 

 

 

UN|TED STATES DlSTRlCT COURT
DlSTR|CT OF NEVADA

***

 

 

 

CODY LAV|N, Case No. 3:17-cv-00731-RCJ-CBC
Plaintiff, ORDER
v.
SCARLETT,
Defendant.
l. DlSCUSSlON

On November 7, 2018, the Court issued a screening order dismissing some claims
with leave to amend and permitting the excessive force claim in Count l to proceed against
Defendant Scar|ett. (ECF No. 6 at 6.) The Court granted Plaintiff 28 days from the date
of that order to file an amended complaint, (Id.) The Court specifically stated that if Plaintiff
chose not to file an amended complaint, the action would proceed only on the excessive
force claim in Count l against Defendant Scar|ett. (ld.) Plaintiff has not filed an amended
complaint. Therefore, pursuant to the screening order, this action shall proceed on the
excessive force claim in Count l against Defendant Scar|ett.

ll. CONCLUS|ON

For the foregoing reasons, lT lS ORDERED that, pursuant to the Court’s screening
order (ECF No. 6), this action shall proceed on the excessive force claim in Count l
against Defendant Scar|ett.

lT lS FURTHER ORDERED that given the nature of the claim(s) that the Court has
permitted to proceed, this action is STAYED for ninety (90) days to allow Plaintiff and

 

O®`ICDU'|-LOQN-\

NNNN|\)N|\)NN_\_\_\_\_\_\_\_;_\_\
®`|C)(DAQN-\O(Q®`IC)(DL())N-\O

 

Defendant(s) an opportunity to settle their dispute before the $350.00 hling fee is paid, an
answer is filed, or the discovery process begins. During this ninety-day stay period, no
other pleadings or papers shall be filed in this case, and the parties shall not engage in
any discovery. The Court will refer this case to the Court's lnmate Early Mediation
Program, and the Court will enter a subsequent order, Regardless, on or before ninety
(90) days from the date this order is entered, the Office of the Attorney General shall file
the report form attached to this order regarding the results of the 90-day stay, even if a
stipulation for dismissal is entered prior to the end of the 90-day stay. |f the parties
proceed with this action, the Court will then issue an order setting a date for Defendants
to file an answer or other response. Fol|owing the filing of an answer, the Court will issue
a scheduling order setting discovery and dispositive motion deadlines

lT lS FURTHER ORDERED that “settlement" may or may not include payment of
money damages. lt also may or may not include an agreement to resolve Plaintift"s issues
differently. A compromise agreement is one in which neither party is completely satisfied
with the result, but both have given something up and both have obtained something in
return.

lT lS FURTHER ORDERED that if any party seeks to have this case excluded from
the inmate mediation program, that party shall file a “motion to exclude case from
mediation" on or before twenty-one (21) days from the date of this order, The responding
party shall have seven (7) days to file a response. No reply shall be n|ed. Thereafter, the
Court will issue an order. set the matter for hearing, or both.

lT lS FURTHER ORDERED that the Clerk of the Court shall electronically SERVE
a copy of this order, the original screening order (ECF No. 6) and a copy of Plaintiffs
complaint (ECF No. 7) on the Office of the Attorney General of the State of Nevada, by
adding the Attorney General of the State of Nevada to the docket sheet. This does not
indicate acceptance of service.

lT |S FURTHER ORDERED that the Attorney General’s Of'hce shall advise the
Court within twenty-one (21) days of the date of the entry of this order whether it will enter

-2-

 

(D®\|CDU'|LOON-¥

NN|\)N|\)NNNN_\_\_\_\_\_\_\_\_\_\
m\lo)U'|-PC»)N-\O(D®`l®(}l-RWN-\O

 

a limited notice of appearance on behalf of Defendants for the purpose of settlement No
defenses or objections, including lack of service, shall be waived as a result of the filing
of the limited notice of appearance

DATED THlS{_ day of December 2018.

)'

Unite@tes Nlagi€t;éte Judge

 

 

(OG>`|O)U'|AQ>N-\

NNNNNNN|\)N_\_\_\_\_\_\_\_\_\_\
m`lC)UT-l>»(»>N-\O(O@\IOU'I-LOJN-‘O

UN|TED STATES DlSTRlCT COURT
DlSTRlCT OF NEVADA

CODY LAVIN, Case No. 3:17-cv-00731-RCJ-CBC

Plaintiff, REPORT OF ATTORNEY GENERAL
RE: RESULTS OF 90-DAY STAY
v.

SCARLETT,

Defenda
nt.

 

 

 

NOTE: ONLY THE OFF|CE OF THE ATTORNEY GENERAL SHALL F|LE TH|S FORM.
THE lNMATE FLA|NT|FF SHALL NOT F|LE Tl'llS FORM.

On [the date of the issuance of the screening order], the Court
issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
§ 1915A, and that certain specified claims in this case would proceed. The Court ordered
the Office of the Attorney General of the State of Nevada to file a report ninety (90) days
after the date of the entry of the Court's screening order to indicate the status of the case

at the end of the 90-day stay. By filing this form, the Office of the Attorney General hereby

complies
REPORT FORM

[ldenti which _of the following two situations (identified in bold type) describes the case,
and fol ow the instructions corresponding to the proper statement.]

Situation One: Mediated Case: The case was assigned to mediation by a court-
a poi'nted medi'ator duri'ng tEe 90-day stay. [lf this statement is accurate, check ONE
o the six statements below and fill in any additional information as required, then proceed
to the signature block.]

A mediation session with a court-appointed mediator was held on

[enter date], and as of this date, the parties have
reached a settlement (even if paperwork to memorialize the settlement
remains to be completed). (lf this box is checked, the parties are on notice

-4-

 

©@`|O)U'|A(»)N-\

I\)NNNNNNNN_\_\_\_\_\_\_\_\_\_\
®`|C)OTAC»)N-AO©®`|O)(DAOQN-\O

 

that they must Sl'-.'_PARA TELY tile either a contemporaneous stipulation of
dismissal or_a motion requesting that the Court continue the stay in the case
until a specified date upon Which they will tile a stipulation of dismissal.)

A mediation session with a court-appointed mediator was held on

[enter date], and as of this date, the arties have not
reached a settlement The Of'hce of the Attorney General t erefore informs
the Court of its intent to proceed with this action,

No mediation session with a court-appointed mediator was held during the
SO-day sta , but the parties have nevertheless settled the case. (lf this box
is checke , the parties are on notice that they must SEPARATELY Hle a
contemporaneous stipulation of dismissal or a motion requesting that the
Court continue the stay in this case until a speciiied date upon which they
will tile a stipulation of dismissal.)

No mediation session with a court-appointed mediator was held during the
ZOEdiay stay, but one is currently scheduled for [enter
a e .

No mediation session with a court-appointed mediator was held during the
90-day stay, and as of this date, no date certain has been scheduled for
such a session.

None of the above five statements describes the status of this case.
Contemporaneously with the Hling of this report, the Office of the Attorney
General of the State of Nevada is n|ing a separate document detailing the
status of this case.

*****

Situation Two: lnformal Settlement Discussions Case: The case was NOT assigned
to mediation wi'th a court-appointed medi'ator duri'n the 90-day stay; rather, the
parties were encoura ed to engage in informal se lement ne otiations. lf this
statement is accurate, c eck CNE of the four statements below and ill in any ad itional
information as required, then proceed to the signature block.]

The parties engaged in settlement discussions and as of this date. t_he
parties have reac ed a settlement (even if the apenivork to memorialize
the settlement remains to be conl_iplete . (lf this ox is checked, the parties
are on notice that they must SE ARA ELY tile either a contemporaneous
stipulation of dismissal or a motion requesting that the Court continue t_he
stay in this case until a specified date upon w ich they Will tile a stipulation
of dismissal.)

The parties engaged in settlement discussions and as of this date, the
parties have not reached a settlement The thce of the Attorney General
therefore informs the Court of its intent to proceed with this action.

The parties have not engaged in settlement discussions and as of this date,

the parties have not reached a settlement The Office of_ the _Attorney
General therefore informs the Court of its intent to proceed with this action,

None of the above three statements fully describes the status of this case.
Contemporaneously with the filing of this report, the Of'hce of the Attorney

-5-

 

¢DG)\|O)O'|AO)N-\

NNNNNNN|\)|\)_\_\_\_\_\_\_;_\_\_\
CD\IC)U'|#(»)I\)-\O(DG\IQU'|AOQN-\O

 

General of the State of Nevada is filing a separate document detailing the
status of this case.

 

 

 

 

 

 

Submitted this day of , by:
Attorney Name:
Print Signature
Address: Phone:
Email:

 

 

